Citation Nr: 1754476	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-12 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his back disability began during basic training exercise at Fort Benning, Georgia. The Veteran expressed that during active duty service, he experienced sharp intense back pain. The Veteran stated that the training exercises required jumping from a higher level to a lower level while carrying full gear including a backpack.  The Veteran testified that since active military service, his pain has grown progressively worse.

The Veteran's service treatment records reveal that the Veteran was seen in June 1970 for back pain and pain on urination. The examination showed a full range of motion with no tenderness or spasm.  The Board notes that the Veteran is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran was afforded a VA examination in September 2012. The examiner diagnosed the Veteran with lumbar spine condition with degenerative disc disease and levoscoliosis. The examiner indicated that the Veteran's claimed condition was less likely than not incurred in or caused by the Veteran's in-service injury. The examiner also expressed, however, in her rationale that that she is unable to state without resorting to mere speculation as medical records of service activity are not adequate to provide such an opinion. The examiner noted that there was a single incomplete progress note dated in July 1970 where the Veteran experienced back pain for three weeks but there was no diagnoses noted. 

The examiner stated that medical records resume in 2005 with a MRI report noting multilevel degenerative joint disease, stenosis at L2, L3, L4-L5, and mild lumbar scoliosis. She further opined that it would be speculative based on the scarcity of medical record information to conclude that the current findings are due to military service.  

The Board finds that the September 2012 VA examiner's opinion regarding the claimed back disability is inadequate for evaluation purposes. The Board finds that due to the indefinite nature of the examiner's opinion, it is inadequate and does not contain enough information upon which to base a decision. VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9. 

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the Board finds that a new VA examination is needed to determine the nature and etiology of the Veteran's current back disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his back condition. Request that he provide, or authorize VA to obtain these records. Also, obtain updated copies of VA treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination from an examiner other than the September 2012 VA examiner to determine the nature and etiology of the Veteran's back disability. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition is caused by, or otherwise etiologically related to, the Veteran's active service. 

In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. A complete rationale should be provided for all opinions rendered.

3. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to service connection for a back disability. If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




